DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

Response to Arguments
Applicant’s amendments and arguments, filed 8/1/2022, have overcome the rejections of claims as formulated due to incorporating subject matter not disclosed by BAT and Essen into Claim 1.  The rejections of claims as formulated have been withdrawn.  However, upon further consideration and due to the amendments, new grounds of rejection are presented as detailed herein incorporating a newly cited reference.

Claim Objections
Claims 37 and 38 are objected to because Claims 37 and 38 both recite microcrystalline cellulose as a particulate non-tobacco material.  However, both claims depend from Claim 1, which requires the filling material to comprise a particulate non-tobacco material and microcrystalline cellulose.  The claims should be amended to avoid the duplicate recitation of microcrystalline cellulose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 30-33, 35-39 and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2009/056609 A1 to British American Tobacco Investments Limited, hereinafter BAT, in view of Sebastian et al (US 2016/0000140) and as evidenced by Essen et al (US 2015/0257436) and Swedish Match North Europe AB (EP 3087852), hereinafter Swedish.  Both BAT and Swedish were provided in an Information Disclosure Statement filed 11/22/2019.
Claims 1, 30-33, 38-39, 46-47 and 49: BAT discloses a moist smokeless oral tobacco product having a filling material comprising moist smokeless tobacco, a flavorant encapsulated in a hydrophobic encapsulating agent (Abs; p 2, lines 2-6) and, in an embodiment, an individual-use pouch comprised of a packaging material enclosing the moist filling material (p 12, lines 10-14).  The filling material further comprises in some embodiments non-encapsulated flavorants (p 5, lines 24-26); and a pH adjuster to adjust the pH to approximately 7 to 12 or, at least, including a pH adjuster would have been obvious to adjust the pH (p 4, lines 31-33).  
BAT does not disclose that the filling material comprises microcrystalline cellulose.  BAT teaches that the word “tobacco” as used in the invention includes a tobacco material, specific compounds found in natural tobacco (e.g.-nicotine, whether extracted or synthesized) and tobacco substitutes (reads on non-tobacco material) that, when appropriately prepared, physically resemble natural tobacco (p 3, lines 11-17).  
Sebastian et al discloses an oral pouched product for insertion into the mouth of a user, the product comprising a water-permeable pouch defining a cavity that contains a composition (filler material) comprising at least one of  a particulate tobacco material, nicotine, particulate non- tobacco material (e.g.-microcrystalline cellulose) that has been treated to contain nicotine and/or other flavors, and fibrous plant material (e.g.-beet root fiber) treated to contain a tobacco extract (Abs, [0002],[0010],[0028]). Microcrystalline cellulose and beat pulp fiber are particularly useful for manufacturing nicotine-containing or tobacco-containing products [0041]. 
It has been held by the courts that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to include a mixture comprising a particulate non-tobacco material including microcrystalline cellulose and beat root fiber (fibrous plant material), and nicotine (a nicotine source) in the filler material of BAT in view of Sebastian et al with a reasonable expectation of success in obtaining a suitable oral tobacco product.  Including tobacco material in the mixture or, alternatively, no tobacco material would further have been obvious.
Regarding the percentages of the various ingredients in the filling material, it has been held by the courts that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the filling composition. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
BAT and Sebastian et al do not disclose the final moisture content of the filling material.  However, obtaining a final moisture content of moist snuff in a range from 30 to 50% by weight or more (which overlaps the claimed ranges) would have been obvious to obtain good performance for packing the product in pouches, as is generally known to those of ordinary skill in the art (for evidence, see Essen [0026]). 
BAT does not disclose a saliva-permeable pouch, but does teach that a smokeless tobacco product is designed to be placed in the oral cavity of the user for a limited period of time, during which there is contact between the user’s saliva and the product (p 3, lines 6-9; p 8, lines 23-25), therefore the filling material is intended to be contacted by saliva during use.  Moist smokeless tobacco products are typically available portion-packed in saliva-permeable wrapper material forming a pouch (for evidence, (see Swedish [0001], [0004]).  Obtaining the smokeless product of BAT comprising a moist filling material and a saliva-permeable pouch comprised of a packaging material enclosing the moist filling material would have been obvious as a typical commercial product in the art for allowing saliva to contact the product during use.
BAT discloses that flavorants include lemon oil and orange oil (p 2, lines 13-19), which are citrus oils and claimed triglycerides.  In some embodiments, unencapsulated flavorants including those mentioned are also added in amounts up to 5% or higher by weight of liquid flavorant based on the smokeless tobacco mixture to provide increased flexibility in modifying the complexity of flavors perceived in the finished product (p 5,lines 24-32).  Absent convincing evidence of unexpected results commensurate in scope with the claims, including a claimed amount of a triglyceride in the moist smokeless tobacco of BAT and not as an encapsulant would have been obvious to one of ordinary skill in the art for reasons given by BAT.
Claims 35 and 44: BAT discloses mixing a blend of tobacco particles with water (p 4, line 15), a pH adjuster added (p 4, lines 31-33), further mixed during a maturing stage (p 5, lines 1-6), with flavorants added at any stage of the process (p 5, lines 13-14 and 24-26).  Therefore, one of ordinary skill in the art would have expected all of the components of the moist smokeless tobacco (encapsulated flavorant, a non-encapsulated flavoring agent including a triglyceride, nicotine source, pH adjusting agent, microcrystalline cellulose and tobacco material and/or non-tobacco material) to be homogeneously mixed and homogeneously distributed through the moist filling material.
Claim 36: BAT and Sebastian et al  do not disclose the claimed species of particulate non-tobacco material used.  However, BAT defines the word “tobacco” as including tobacco substitutes (non-tobacco material) that, when appropriately prepared, physically resembles natural tobacco (p 3, lines 11-17).  Sebastian et al discloses fibrous plant fibers as suitable for use in oral pouched products [0010].  It would have been obvious to one of ordinary skill in the art to include in the filler composition of BAT as modified by Sebastian et al plant fibers selected from maize fibers, oat fibers, cocoa fibers, tomato fibers, barley fibers, molasses fibers, rye fibers, sugar beet fibers, buck wheat fibers, potato fibers, cellulose fibers and apple fibers, which include many of the claimed fibers, as plant fibers known in the art to be usable in a composition that resembles moist snuff (for evidence, see Essen et al ([0010],[0034]) and therefore correspond to tobacco substitutes of BAT that physically resemble natural tobacco.  
Claim 37: Sebastian et al teaches that moist snuff can have a variety of particle sizes depending on the product.  Therefore, the particle size is a result-effective variable and one of ordinary skill in the art would have selected at least a portion of the non-tobacco material in powdered form depending on the product to be made.
Claim 41 and 48: BAT does not disclose that the nicotine source is a nicotine complex or  nicotine bound to an ion exchange resin.  However Sebastian et al discloses that  at least a portion of the nicotinic compound can be employed in the form of a resin complex of nicotine, where nicotine is bound to an ion exchange resin, such as nicotine polacrilex [0040].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select nicotine in the form of a resin complex of nicotine bound to an ion exchange resin with a reasonable expectation of obtaining a suitable oral pouched product.
Claim 42: BAT does not require surfactants or emulsifiers, therefore a moist filling material devoid of surfactants and emulsifiers would have been obvious.
Claim 45: BAT discloses adjusting the blend to a pH of approximately 7 to 12 to achieve desired characteristics of certain commercial blends (p 4, lines 31-33).  Pasteurization of the mixture of tobacco and water following addition of water and before pH adjustment is optional (p 4, line 15 to p 5, lines 4), therefore adjusting the pH to greater than 7.0 when the moist filling material is dispersed in purified water would have been obvious.  Using purified water suitable for human consumption would have been obvious since BAT teaches that the product is intended to be in contact with the mouth and saliva of a user (p 3, lines 6-9).
Alternatively, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Therefore, adjusting the pH to the claimed range when the moist filling material is dispersed in purified water and before pasteurizing would also have been obvious absent convincing evidence of unexpected results.
Claim 43:  BAT discloses process steps for manufacturing the moist smokeless oral tobacco product comprising:
grinding, sieving and sorting tobacco (which includes particulate tobacco material and/or particulate non-tobacco material and tobacco components, e.g.-nicotine (a nicotine source) as discussed above) to obtain desired ratios of particle sizes (p 3, lines 11-17; p 4, lines 1-6 and 15) and forming a blend, or mixture of particulate non-tobacco material and a nicotine source;
adding encapsulated flavorants (encapsulated in triglycerides, as discussed above) and non-encapsulated flavorants to the tobacco during any stage of the preparation (p 5, lines 13-15 and 24-26), including to the mixture of particulate tobacco material, particulate non-tobacco material and nicotine source;
mixing the mixture with water (p 4, line 15), which reads on adding water to the mixture of triglyceride, particulate non-tobacco material and nicotine source;
adjusting the pH (reads on adding a pH adjusting agent after addition of water (p 4, lines 31-33); 
and wherein the flavoring agent and tobacco material are added during any stage of the preparation.
Practicing the claimed steps would have been an obvious embodiment from the disclosure of BAT.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over BAT in view of Sebastian et al, as used in the rejection of Claim 1, and further in view of Goode, Jr. (US 2016/0165953).
BAT and Sebastian et al do not disclose all of the claimed oils.  However, Goode, Jr. discloses an oral pouched smokeless product having a filling material comprising, in some embodiments, tobacco and/or vegetable fibers and nicotine, etc. (Abs, [0014]) and flavorings commonly used in smokeless tobacco products or other oral products, including olive oil, sesame oil, sunflower oil, peanut oil, lemon oil, etc. [0036], which are claimed triglycerides.
Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to include a claimed triglyceride oil flavoring material in the moist smokeless tobacco of BAT in view of Sebastian et al and further in view of Goode, Jr. with a reasonable expectation of obtaining a suitable moist smokeless oral tobacco product having a desired flavor.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over BAT in view of Sebastian et al, as used in the rejection of Claim 1, and further in view of Shikata et al (US 2012/0298124).
BAT and Sebastian et al do not disclose all of the claimed oils.  However, Shikata et al discloses an oral pouched smokeless product having a filling material comprising tobacco (Abs, [0014]), an additive that imparts flavor to the filler [0038].  The additives also include vegetable oils such as corn oil, sesame oil, rapeseed oil, sunflower oil, palm oil, coconut oil, olive oil, cacao butter and jojoba oil, etc. [0051], which are claimed triglycerides.
Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to include a claimed triglyceride oil material in the moist smokeless tobacco of BAT in view of Sebastian et al and further in view of Shikata et al with a reasonable expectation of obtaining a suitable moist smokeless oral tobacco product having a desired flavor.  

Claims 40-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over BAT in view of Sebastian et al, as used in the rejection of Claim 1, and further in view of Rogers et al (US 2017/0157106).
BAT and Sebastian et al do not disclose claimed species of nicotine salt.  However, Rogers et al discloses smokeless tobacco products and nicotine replacement products containing tobacco material or tobacco substitute materials having the look and feel of tobacco, the products comprising multi-phase delivery compositions (Abs, [0001], [0044], [0078], [0102]) and which are packaged in some embodiments in moisture-permeable pouches intended to be placed in the mouth of a user ([0087]-[0088]).  In some embodiments, the products comprise nicotine as a pharmaceutically acceptable nicotine salt ([0008], [0051], [0056]), including nicotine chloride, nicotine dichloride, nicotine tartrate, nicotine bitartrate, nicotine sulphate, nicotine zinc chloride monohydrate, nicotine salicylate, etc. [0056].   In other embodiments, the nicotine is in the form of a resin complex of nicotine where nicotine is bound to an ion exchange resin [0056].
Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to include a claimed nicotine salt or as nicotine bound to an ion exchange resin as the nicotine source in the moist smokeless tobacco of BAT in view of Sebastian et al and further in view of Rogers et al as an acceptable form of nicotine used in the art with a reasonable expectation of obtaining a suitable moist smokeless oral tobacco product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748